Per Curiam.
The plaintiff Hovan recovered a verdict of $10,000 for personal injuries and the defendant has a rule for new trial. The sole reason urged for making this rale absolute is that the verdict is excessive.
The proofs established the following facts: The plaintiff, a man thirty-four years of age, with a family, was struck and injured on the head in a collision between a Ford car, in which he ivas seated, and the defendant’s bus. His injuries consisted of a cut on the forehead and contusions on the top of the head, over the nose and over the left chest. Immediately after the accident he was examined by a physician, who testified that he was brought to him in a stuporous condition. The physician seemed to think nothing serious would come of the injuries, and after some slight treatment, sent him home. The plaintiff, however, continued to have pains in his head, dizziness, and was unable to perform the physical work in which he was engaged. After two months, as a result of these conditions, his physician had X-ray pictures taken and *630these revealed that there was a fracture at the hack of the head resulting in the overlapping of portions of the skull. There was testimony from which the jurjr could justly conclude that this injury was serious; that it would probably interfere with his life work, possibly depriving him of ability to work altogether; that it then was and would continue to cause him great pain, and that epileptic results were not improbable.
Under these proofs we cannot say that the verdict is so clearly excessive in amount that we would be jrrstified in disturbing it.
The rule for new trial is discharged.